Citation Nr: 0113195	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans (VA) Affairs compensation benefits in 
the calculated amount of $24,345.61.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1986 to September 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$24,345.61.  


REMAND

In November 1998, the St. Petersburg, Florida, Regional 
Office (RO) proposed to retroactively reduce the veteran's VA 
compensation benefits to the amount payable for a 10 percent 
disability as of January 14, 1998 in light of his 
incarceration following a felony conviction.  In December 
1998, the RO effectuated the proposed reduction.  In December 
1998, the veteran was informed in writing of an overpayment 
of VA compensation benefits in the amount of $24,345.61 and 
his waiver rights.  In September 1999, the veteran submitted 
a notice of disagreement with the creation of the 
overpayment.  The veteran advances on appeal that the alleged 
overpayment of VA compensation benefits in the amount of 
$24,345.61 was not properly created and any valid debt should 
be waived.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, the VA must resolve both matters.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

Furthermore, the question of whether the overpayment at issue 
was properly created is inextricably intertwined with the 
issue pertaining to the veteran's entitlement to waiver of 
recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA compensation 
benefits in the amount of $24,345.61.  The RO has not issued 
a statement of the case or supplement statement of the case 
which addresses that issue.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's request 
for waiver of the alleged overpayment has not been considered 
under the amended statutes.  Therefore, the veteran's claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran has repeatedly requested that an audit be 
conducted to determine how the amount of the alleged 
overpayment of VA compensation benefits to him was 
calculated.  While a June 2000 audit addressing the 
apportioned funds paid to the veteran's wife and children for 
the period between February 1998 and May 2000 is of record, a 
complete audit reflecting the creation of the alleged 
overpayment to the veteran has apparently not been conducted.  
Such an audit would be helpful in resolving the issues raised 
by the instant appeal.  Accordingly, this case is REMANDED 
for the following action: 

1.  The RO should prepare a complete paid 
and due audit for the entire period of 
the alleged overpayment.  The veteran 
should be sent a copy of the audit and a 
full explanation of the calculations 
relied upon to determine the amount and 
period of the overpayment.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  The Committee should readjudicate the 
veteran's entitlement to waiver of 
recovery of an overpayment of VA 
compensation benefits in the amount of 
$24,345.61.  

4.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA compensation benefits in the amount 
of $24,345.61 was properly created; (2) 
the veteran's entitlement to waiver of 
recovery of VA compensation benefits in 
the amount of $24,345.61; and (4) all 
applicable laws and regulations.  
Specifically, the supplemental statement 
of the case should include a discussion 
of the events which led to the creation 
of the overpayment and an explanation of 
the amount of the indebtedness assessed 
against the veteran.  The veteran is 
informed that if he continues to 
challenge the creation of the debt, he 
must submit a timely substantive appeal 
as to that issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

